Name: 2007/857/EC: Council Decision of 8Ã November 2007 amending AnnexÃ I to the 2005 Act of Accession
 Type: Decision
 Subject Matter: Europe;  European construction;  taxation
 Date Published: 2007-12-29

 29.12.2007 EN Official Journal of the European Union L 347/3 COUNCIL DECISION of 8 November 2007 amending Annex I to the 2005 Act of Accession (2007/857/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the 2005 Act of Accession, and in particular Article 3(6) thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 3(3) of the 2005 Act of Accession provides that the Republic of Bulgaria and Romania accede to the conventions and protocols listed in Annex I. (2) The Member States signed on 14 April 2005 a Convention on the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the Convention on the law applicable to contractual obligations opened for signature in Rome on 19 June 1980, and to the First and Second Protocols on its interpretation by the Court of Justice of the European Communities (1). (3) Provision should be made for the accession of the Republic of Bulgaria and Romania to the Convention on the law applicable to contractual obligations opened for signature in Rome on 19 June 1980, and to the First and Second Protocols on its interpretation by the Court of Justice of the European Communities, as amended by the Convention of 14 April 2005. To this end, that Convention should be added to Annex I to the 2005 Act of Accession, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added to point 1 of Annex I to the 2005 Act of Accession:  Convention of 14 April 2005 on the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the Convention on the law applicable to contractual obligations opened for signature in Rome on 19 June 1980, and to the First and Second Protocols on its interpretation by the Court of Justice of the European Communities (OJ C 169, 8.7.2005, p. 1). Article 2 This Decision shall take effect on the day following its publication in the Official Journal of the European Union. Done at Brussels, 8 November 2007. For the Council The President R. PEREIRA (1) OJ C 169, 8.7.2005, p. 1.